Citation Nr: 0508768	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  02-08 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's discharge examination notes pes planus.  
The veteran has a current diagnosis of pes planus.  The post-
service medical evidence provides a nexus to service.


CONCLUSION OF LAW

Service connection for pes planus is granted.  38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (West 
2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed April 2001 rating decision, a May 2002, 
notice thereof in June 2002, statement of the case (SOC), and 
supplemental statements of the case (SSOC) dated in March 
2003, June 2003, July 2004 and December 2004 that discussed 
the pertinent evidence, and the laws and regulations related 
to the claims on appeal.  Moreover, these documents 
essentially notified them of the evidence needed by the 
veteran to prevail on his claims.  

In addition, in January 2001 and January 2004 letters, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  This letter gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  The veteran was also informed of what he could do to 
help with his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letters dated in January 2001 
and January 2004 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in September 2000.  
Thereafter, the RO issued a rating decision in April 2001.  
In January 2001 and January 2004, the RO provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate his claim on appeal, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit pertinent evidence pertaining 
to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  The Board 
observes that the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record, and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

Laws/Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

The veteran is seeking service connection for pes planus.  
The veteran testified at February 2003 DRO Hearing that he 
never had a pair of shoes in service that fit, they would 
always rub up and down on his feet.  Although he never 
received medical treatment while in service, he did mention 
it at his separation physical.  The Board notes that the 
veteran's discharge examination contains a notation of pes 
planus.  Additionally, post-service VA treatment records 
reveal complaints of bilateral foot pain and assessments of 
pes planus.  The Board finds that the medical evidence of 
record warrants the grant of service connection for pes 
planus.

The veteran was scheduled for a February 2001 VA feet 
examination, which revealed feet that appeared entirely 
normal with the exception of arterial circulation.  The 
veteran stated that prior to service he had a natural 
bilateral pes cavus with very high arches.  The veteran had a 
moderate loss of his transverse arches bilaterally but no 
callus.  He had a normal appearing longitudinal arch.  The 
veteran asserted that he could not walk more than a quarter 
of a mile because of foot pain.  The examiner indicated that 
this was most likely due to two factors.  First, it was due 
to the fact that the veteran's feet have changed contours 
since entering military service and second because he had 
clear-cut evidence of arterial insufficiency from the waist 
down and most likely had aortoiliac arterial occlusive 
disease.  The examiner summarized that the current 
examination revealed no evidence at that time of flat feet, 
no pronation and no callus.  The veteran had normal appearing 
longitudinal arches, and does well as long as he wears cowboy 
boots.  The examiner also commented that that the plantar 
fascia supports the transverse and the longitudinal arches, 
preservation of one's natural arches depends on the strength 
and integrity of these two closely related fascial 
structures.  "Naturally high longitudinal arches, termed 
"pes cavus," an "fall" if and when the stresses of 
military life and military footwear allow loss of the 
structural collagen in the plantar fascia.  This 
characteristically then is associated with pain, decreased 
tolerance to exercise and trouble with shoe design.  All of 
this appears to have happened to the veteran."  The Board 
notes that although examiner found no evidence of pes planus, 
the examiner did assert that the veteran's period of service 
appeared to have an impact on his feet.

An August 2001 statement from DPM S. assessed the veteran 
with mild pes plano valgus deformity bilaterally with midfoot 
arthritis.  Following this diagnosis of pes planus, the Board 
remanded the matter for further development in September 
2003.

Accordingly, the veteran was scheduled for an additional VA 
feet examination in June 2004.  The examiner stated that the 
veteran had a quite mild diagnosis of mild pes planus.  The 
examiner was unable to ascertain whether the veteran's 
disability was congenital or acquired.  Although most flat 
feet are there from the beginning, adult onset flat foot does 
exist which results from strain.  The examiner asserted, "I 
cannot say with absolute certainty that the patient's 
disability was not incurred in service.  Probabilities are it 
was mainly not incurred during the service."  The examiner 
also asserted that although he did find that the veteran did 
have mild flat foot, he doubted that it was causing the 
notable pain problem he had.     

The Board has reviewed the aforementioned evidence and 
concluded that preponderance of the evidence warrants that 
the veteran be awarded the benefit of doubt and be granted 
service connection for pes planus.  The veteran was noted to 
have pes planus upon discharge.  The veteran has a current 
diagnosis of pes planus.  Additionally, the February 2001 
examiner, although he found no evidence of pes planus, 
indicated that it appeared that the veteran's foot shape had 
been impacted by his period of service.  Moreover, the Board 
notes that the June 2004 examiner stated that he could not 
say with absolute certainty that the veteran's disability was 
not incurred in service.  Accordingly, the Board finds that 
the probative value and weight of the totality of the 
evidence is in such balance as to require resolution of any 
doubt in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.  


ORDER

Service connection for pes planus is granted.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


